Filed 7/1/21 P. v. Bishop CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075148

 v.                                                                      (Super.Ct.No. RIF74986)

 CARL DWAYNE BISHOP,                                                     OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Ronald L. Taylor, Judge.

Affirmed.

         Mark Alan Hart, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland,

Alan L. Amann and Eric A. Swenson, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
       Carl Bishop appeals from the denial of his Penal Code section 1170.95 petition to

vacate his murder conviction. In 2000, he was convicted of first degree murder with a

felony-murder special circumstance, which required the jury to find he was “a major

participant” in a felony murder who acted with “reckless indifference to human life.”

(Pen. Code, § 190.2, subds. (a)(17) & (d), unlabeled statutory citations refer to this code.)

The trial court summarily denied his section 1170.95 petition, concluding the special

circumstance finding rendered him ineligible for relief as a matter of law.

       On appeal, Bishop argues that because his conviction predates our Supreme

Court’s decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark

(2016) 63 Cal.4th 522 (Clark), which clarified the meaning of “major participant” and

“reckless indifference to human life,” he has established a prima facie case for relief

under section 1170.95. He argues the statute entitles him to challenge the validity of his

felony-murder special circumstance finding at an evidentiary hearing where he can

present new evidence and the prosecution bears the burden of proof.

       This issue—whether a pre-Banks/Clark felony-murder special circumstance

finding renders a section 1170.95 petitioner ineligible for relief as a matter of law—has
                                                                                      1
divided the Courts of Appeal and is currently before our Supreme Court on review. In

People v. Jones (2020) 56 Cal.App.5th 474, review granted January 27, 2021, S265854

(Jones), we concluded that such a finding renders a petitioner ineligible for relief as a


       1
       See People v. Strong (Cal.Ct.App., Dec. 18, 2020, No. C091162) 2020 WL
7417057, review granted March 10, 2021, S266606.

                                              2
matter of law and that habeas, not section 1170.95, is the proper avenue for attacking the

finding’s validity under Banks and Clark. In so concluding, we agreed with the reasoning

in People v. Gomez (2020) 52 Cal.App.5th 1, review granted October 14, 2020, S264033,

People v. Galvan (2020) 52 Cal.App.5th 1134, review granted October 14, 2020,

S264284 (Galvan), and People v. Allison (2020) 55 Cal.App.5th 449 (Allison), and we
                                                     2
disagreed with the line of cases going the other way. We continue to agree with our

holding in Jones. We therefore conclude Bishop’s special circumstance finding renders

him ineligible for relief and affirm.

                                             I

                                         FACTS

       The underlying facts of Bishop’s murder conviction are not relevant to our

analysis, so we recount them only briefly, taking from our unpublished opinion in his

direct appeal, People v. Bishop et al. (June 27, 2001, E027001) (Bishop). (See People v.

Lewis (2020) 43 Cal.App.5th 1128, 1134, 1138, review granted Mar. 18, 2020, S260598




       2 The cases holding that a pre-Banks/Clark felony-murder special circumstance
finding does not render a petitioner ineligible for resentencing under section 1170.95
include People v. Torres (2020) 46 Cal.App.5th 1168, review granted June 24, 2020,
S262011; People v. Smith (2020) 49 Cal.App.5th 85, review granted July 22, 2020
S262835; People v. York (2020) 54 Cal.App.5th 250, review granted November 18, 2020,
S264954.

                                             3
                                                                                               3
[court may review record of conviction in assessing sufficiency of a § 1170.95 petition].)

In 1996, Bishop and three other men committed a home invasion robbery during which

one or more members of the group shot one of the victim’s three times and killed the

other victim by shooting her in the head. Before trial, Bishop admitted to a polygraph

examiner that he had driven the group to the victims’ home, had supplied the guns they

used, and had known that robbery was a possibility. He also admitted he expected to

receive some of the contraband from the robbery in exchange for driving. (Bishop, at

pp. 4, 8-9.)

       The jury convicted Bishop of attempted murder (§§ 664/187), first degree murder

(§ 187) with a felony-murder special circumstance (§ 190.2, subds. (a)(17)(A) & (d)), and

found true the allegation that a principal was armed during both crimes (§ 12022, subd.

(a)(1)). (Bishop, supra, at p. 2.) The trial court sentenced him to life without the

possibility of parole for the murder, plus a consecutive life term for the attempted murder,

plus a consecutive one-year term for the gun enhancement. Bishop appealed his

conviction but raised no claims regarding the sufficiency of the evidence presented

against him. We affirmed his conviction in 2001. (Bishop, at p. 1.)

       After Banks and Clark were decided in 2015 and 2016, respectively, Bishop did

not file a petition for writ of habeas corpus challenging the sufficiency of the evidence to


       3Our Supreme Court has granted review of People v. Lewis, supra, 43
Cal.App.5th 1128 and will resolve, among other issues, whether a superior court may
review the record of conviction when determining whether a section 1170.95 petitioner
has made a prima facie showing of eligibility for relief.

                                              4
support his felony-murder special circumstance finding. In December 2019, he filed a

section 1170.95 petition to vacate his murder conviction, which, as we’ve noted, the trial

court summarily denied. The court concluded he was ineligible for relief as a matter of

law based on the jury’s verdict and the instructions given at his trial. Specifically, the

court concluded that by finding the special circumstance true, the jury had necessarily

found he was a major participant in the robbery who acted with reckless indifference to

human life.

                                              II

                                        ANALYSIS

       Bishop argues the court’s conclusion about the effect of his special circumstance

finding is incorrect because the finding predates Banks and Clark. We rejected the same

argument from his codefendant in Jones. (Jones, supra, 56 Cal.App.5th at p. 485.)

       A.     Changes to the Definition of Murder and Section 1170.95

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB

1437), and it went into effect January 1, 2019. (Stats. 2018, ch. 1015, pp. 6673-6676.) As

relevant here, SB 1437 amended section 189 to provide that a person who was not the

actual killer may not be convicted of first degree murder under a felony-murder theory

unless they aided and abetted the murder “with the intent to kill” or acted as a “major

participant in the underlying felony” and with “reckless indifference to human life, as




                                              5
described in subdivision (d) of Section 190.2.”4 (§ 189, subd. (e).) Thus, SB 1437

imported the definition of “major participant” and “reckless indifference to human life”

from section 190.2, subdivision (d), the special circumstance at issue here.

       SB 1437 also enacted section 1170.95, which allows a person who has been

convicted under a first degree felony-murder theory—but who could no longer be so

convicted under SB 1437—to petition to have the conviction vacated. The statute

requires a defendant to submit a petition affirming that they: (1) were charged with

murder in a manner “that allowed the prosecution to proceed under a theory of felony

murder” (§ 1170.95, subd. (a)(1)); (2) were “convicted of” or pleaded guilty to “first

degree or second degree murder” (§ 1170.95, subd. (a)(2)); and (3) “could not be

convicted of first or second degree murder because of changes to Sections 188 or 189

made” by SB 1437 (§ 1170.95, subd. (a)(3)).

       If the petitioner “makes a prima facie showing that he or she is entitled to relief,”

the court must issue an order to show cause and hold a hearing to determine whether to

vacate the murder conviction. (§ 1170.95, subds. (c) & (d)(1).) At that hearing, the parties

“may . . . offer new or additional evidence” and the People bear the burden of proving

“beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,

subd. (d)(3).)



       4  SB 1437 also amended section 188 to provide that malice can no longer be
imputed, thereby eliminating the natural and probable consequences theory of murder
liability. But because this case does not involve that theory, we limit our discussion of SB
1437 and section 1170.95 to felony murder.
                                              6
       B.     A Petitioner with a Felony-murder Special Circumstance Finding Is
              Ineligible for Resentencing Under Section 1170.95

       As we explained in Jones, a petitioner with a special circumstance finding under

section 190.2, subdivision (d) is ineligible for resentencing under section 1170.95. (Jones,

supra, 56 Cal.App.5th at pp. 482-485.) Briefly, this is because, to be eligible for

resentencing a petition must sufficiently allege they “could not be convicted of first or

second degree murder because of changes to Section 188 or 189 made [by SB 1437].”

(§ 1170.95, subd. (a)(3), italics added.) As discussed, the change SB 1437 made to

section 189 was to require that a defendant must have been at least a major participant in

the underlying felony who acted with reckless indifference to human life in order to be

convicted under a felony-murder theory. (§ 189, subd. (e)(3).) This new requirement is

the same as what the felony-murder special circumstance requires, both currently and in

2000, when Bishop’s jury rendered their verdict. (See § 190.2, subds. (b)-(d); Prop. 196,

as approved by voters, Gen. Elec. (Mar. 26, 1996) [amending § 190.2].)

       Thus, Bishop’s felony-murder special circumstance finding establishes as a matter

of law that he could still be convicted of first degree felony murder today (that is, despite

the change to section 189 made by SB 1437). And, as we held in Jones, a petitioner

cannot avoid this conclusion by attacking the validity of their special circumstance

finding in a resentencing petition. This is because section 1170.95 is not a mechanism for

relitigating factual questions that were settled by a prior jury. (Jones, supra, 56

Cal.App.5th at p. 485; Allison, supra, 55 Cal.App.5th at p. 461.) The proper mechanism

for challenging a pre-Banks/Clark finding is the same as it was before SB 1437 and


                                              7
section 1170.95—to file a habeas petition and demonstrate the record contains

insufficient evidence to support the finding under the guidance articulated in those

decisions. (Jones, at pp. 482-483.)

       Bishop argues we should reconsider our holding in Jones for two reasons. First, he

claims the jury instructions at his trial were insufficient because they did not include “the

necessary factors” articulated in Banks and Clark. But as we explained in Jones, those

decisions did not change the law regarding the felony-murder special circumstance, and

they did not result in the addition of mandatory language to the pattern jury instruction

for the special circumstance. (Jones, supra, 56 Cal.App.5th at p. 484; see also In re

Scoggins (2020) 9 Cal.5th 667, 671, 673 [explaining that Banks and Clark “clarified” the

meaning of “major participant” and “reckless indifference to human life” for purposes of

the felony-murder special circumstance].)

       “The phrases ‘major participant’ and ‘reckless indifference to human life’ do not

have specialized definitions, but are interpreted as they are used in common parlance”

and “[j]ury instructions regarding the mental state required for a felony-murder special

circumstance are not defective if they do not include the Banks and Clark factors.”

(Allison, supra, 55 Cal.App.5th at p. 458.) The pattern jury instruction for major

participation and reckless indifference “remains the same as it was before Banks and

Clark.” (Ibid.) And, though CALCRIM No. 703 contains optional language describing

the Banks and Clark factors, “[t]he bench notes state that Banks ‘stopped short of holding

that the court has a sua sponte duty to instruct on those factors,’ and Clark ‘did not hold


                                              8
that the court has a sua sponte duty to instruct on those factors.’” (Jones, supra, 56

Cal.App.5th at p. 486 (conc. opn. of Menetrez, J.), quoting Judicial Council of Cal. Crim.

Jury Instns. (2019 ed.) Bench Notes to CALCRIM No. 703.) Thus, contrary to his

characterization of the impact of Banks and Clark, Bishop “had the same incentive” at his

original trial to attempt to minimize his involvement in the robbery and culpability for the

killings as he would have had if his trial “had taken place after Banks and Clark.”

(Allison, at p. 459.)

       Second, Bishop argues that requiring a petitioner to invalidate their felony-murder

special circumstance in a habeas proceeding before petitioning for resentencing under

section 1170.95 “creates an unnecessary two-step process” that is “inconsistent with the

Legislative intent to expeditiously determine if an individual’s murder conviction should

be vacated.” As evidence that efficiency is one of the main goals of the petitioning

procedure, he cites the provisions of section 1170.95 that set out the time limits for

briefing and holding an evidentiary hearing. (§ 1170.95, subds. (c) & (d)(1).) We do not

disagree that section 1170.95 is intended to be an expeditious resentencing procedure in

response to the recent change in the definition of murder. The problem with Bishop’s

argument is that the statute clearly defines the class of defendants who may take

advantage of that procedure, and he is not among them. Viewed in light of the clear

statutory language, our approach does not create an unnecessary two-step approach, it

simply applies section 1170.95’s express requirement that a petition for resentencing

must be based on changes to section 189 made by SB 1437. (§ 1170.95, subd. (a)(3).)


                                              9
       And we see nothing unfair about our conclusion that section 1170.95 is not a

mechanism for relitigating a factual issue previously decided by a jury—even if that

factual issue is the validity of a pre-Banks/Cark special circumstance finding. As the

Galvan court explained, it would be unfair to conclude otherwise, as we would

effectively be giving petitioners with pre-Banks/Clark findings “an enormous advantage

over . . . similarly situated defendants” with post-Banks/Clark findings, “based solely on

the date of [their] conviction.” (Galvan, supra, 52 Cal.App.5th at p. 1142.) “Defendants

convicted after . . . Banks and Clark would be required to challenge the sufficiency of the

evidence of the special circumstance finding on direct appeal, where the People would

need only to show that substantial evidence supported that finding.” (Id. at pp. 1142-

1143.) Defendants convicted before Banks and Clark, on the other hand, could challenge

the finding under section 1170.95, which would require the prosecution “to prove the

special circumstance beyond a reasonable doubt.” (Galvan, at p. 1143.) “[N]othing in the

language of Senate Bill No. 1437 suggests that the Legislature intended unequal

treatment of such similarly situated defendants.” (Ibid.)

       We note that in People v. Secrease (2021) 63 Cal.App.5th 231, our colleagues in

Division Four of the First District recently “adopt[ed] something of a middle ground

between the[] two lines of cases” by allowing a petitioner with a pre-Banks/Clark felony-

murder special circumstance finding to challenge the sufficiency of the evidence

supporting the finding with a section 1170.95 petition. (Secrease, at p. 247.) Secrease

“agree[d] with a central premise of the reasoning in Jones and Allison . . . that section


                                             10
1170.95, subdivision (c) cannot reasonably be read to permit a ‘do-over’ of factual issues

that were necessarily resolved against a section 1170.95 petitioner by a jury,” but

disagreed that habeas is the only mechanism for challenging the finding. (Id. at pp. 254-

255.) Thus, our colleagues concluded that where “no court has ever determined whether

the felony-murder special-circumstance finding rendered against [a petitioner] meets the

minimum standards of personal culpability enunciated in [Banks and Clark],” the

petitioner is entitled to such review in a section 1170.95 resentencing proceeding.

(Secrease, at p. 236.) This court took a similar approach in People v. Law (2020) 48

Cal.App.5th 811, review granted July 8, 2020, S262490, where we upheld the trial

court’s summary denial of the petition based on our conclusion that substantial evidence

from the trial record supported the pre-Banks/Clark felony-murder special circumstance

finding. (See Law, at p. 822, [noting that the court’s inquiry, whether performed on

appeal from the denial of a § 1170.95 petition or in a habeas proceeding, is a legal one

that asks whether the evidence presented at trial is sufficient to support the finding under

the guidance in Banks and Clark].)

       But unlike the appellant in Law, Bishop has not briefed the issue of whether

substantial evidence supports his special circumstance finding. In fact, he argues against

the approach advocated in Secrease and taken in Law, asserting he is entitled to challenge

the finding with new evidence at a resentencing hearing. For all the reasons discussed

above and articulated in Jones, we disagree that section 1170.95 allows Bishop to

relitigate his special circumstance finding and require the People to prove it beyond a


                                             11
reasonable doubt a second time. However, rather than decide the issue without input from

Bishop, we leave the sufficiency of the evidence supporting his special circumstance

finding to a future habeas proceeding should Bishop decide to challenge the finding

under Banks and Clark.

                                              III

                                    DISPOSITION

      We affirm the denial of the petition.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                             SLOUGH
                                                                                       J.

We concur:


RAMIREZ
                       P. J.


MENETREZ
                          J.




                                              12